FILED
                             NOT FOR PUBLICATION                           OCT 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MEI SIANG CHUNG,                                 No. 11-71101

               Petitioner,                       Agency No. A095-014-195

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Mei Siang Chung, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the

petition for review.

      Substantial evidence supports the agency’s determination that Chung’s

experiences in Indonesia, even considered cumulatively, do not rise to the level of

past persecution. See id. at 1059-60 (beatings and robberies by native Indonesian

youth and being accosted by hostile mob did not amount to past persecution); see

also Zehatye v. Gonzales, 453 F.3d 1182, 1186 (9th Cir. 2006) (economic

deprivation that did not threaten petitioner’s life or freedom did not compel finding

of past persecution). Substantial evidence also supports the agency’s

determination that, even under a disfavored group analysis, Chung has not

established a well-founded fear of persecution because she has not demonstrated

sufficient individualized risk. See Halim v. Holder, 590 F.3d 971, 978-79 (9th Cir.

2009); cf. Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir. 2004). Accordingly,

Chung’s asylum claim fails.

      Because Chung failed to establish eligibility for asylum, she necessarily

failed to meet the more stringent standard for withholding of removal. See

Zehatye, 453 F.3d at 1190.




                                          2                                    11-71101
       Finally, substantial evidence supports the agency’s denial of CAT relief

because Chung failed to establish it is more likely than not that she will be tortured

upon return to Indonesia. See Wakkary, 558 F.3d at 1067-68.

      PETITION FOR REVIEW DENIED.




                                           3                                    11-71101